—In an action, inter alia, to set aside an alleged fraudulent transaction, the appeal is from an order of the Supreme Court, Nassau County (Raab, J.), dated July 23, 2001, which denied the motion of Harold Wapnick for leave to intervene as of right in the action.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly denied the appellant’s motion for leave to intervene as of right in the action, since he failed to offer relevant evidence to prove that he had a real and substantial interest in the outcome of the litigation (see CPLR 1012; Perl v Aspromonte Realty Corp., 143 AD2d 824; Vantage Petroleum v Board of Assessment Review of Town of Babylon, 91 AD2d 1037, affd 61 NY2d 695).
In light of our determination, it is unnecessary to reach the appellant’s remaining contentions. Ritter, J.P., Florio, Gold-stein and Cozier, JJ., concur.